NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   IN RE JASON ONTJES AND JOEL ALDERSON
             ______________________

                      2014-1157
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board, in Serial No.
12/757,643.
                 ______________________

              Decided: September 25, 2014
                ______________________

   JOHN M. COLLINS, Hovey Williams LLP, of Overland
Park, Kansas, for appellants.

    NATHAN K. KELLEY, Solicitor, Office of the Solicitor,
United States Patent and Trademark Office, of Alexan-
dria, Virginia, for appellee. With him on the brief were
MONICA B. LATEEF and FARHEENA Y. RASHEED, Associate
Solicitors.
                  ______________________

    Before DYK, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
   On April 9, 2010, Jason Ontjes and Joel Alderson filed
an application for a utility patent entitled “Decorative
Propane Tank Assembly.” U.S. Patent Application No.
2                                              IN RE ONTJES




12/757,643. The application describes and claims a sim-
ple invention: a cover assembly, for a propane tank with
certain structural features, designed to resemble a foot-
ball helmet or other sports-related object. The application
discusses the use of the invention in tailgating cookouts in
parking lots at sports stadiums.
    The patent examiner rejected all claims that are at is-
sue here as obvious over the prior art. The Patent Trial
and Appeal Board affirmed the examiner’s rejections for
obviousness, relying on four prior-art references: (1) U.S.
Patent No. 4,473,171 (Nunlist); (2) U.S. Patent No.
4,765,458 (Flanigen); (3) U.S. Patent Application No. US
2009/0057325 A1 (Tullio); and (4) U.S. Patent No. US
D577,791 S (Kalb). Ex Parte Jason Ontjes and Joel
Alderson, No. 2011-010529, 2013 WL 4692713 (PTAB
Aug. 29, 2013) (Board Decision).
   Ontjes and Alderson appeal under 35 U.S.C. § 141.
We have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                       BACKGROUND
    Claim 1 is representative. It reads:
    A sports-related cover assembly for a propane
    tank, said tank including an upper wall and a
    valve extending upwardly from the upper wall,
    said cover assembly comprising a decorative body
    having wall structure configured to be placed
    about a propane tank and presenting an upper
    and a lower margin, said wall structure including
    a substantially rigid outer wall shaped and con-
    figured to present a three-dimensional likeness of
    a sports-related item, said valve extending above
    said cover assembly upper margin, said decorative
    body formed of metal, permanently secured to said
    tank, presenting a concavo-convex wall segment,
    and having a portion thereof spaced at least one-
    half inch from the tank.
IN RE: ONTJES                                             3



J.A. 448. Ontjes and Alderson have not shown how the
required analysis produces a different result for any other
claim—either independent claim 15 (a “tank assembly”) or
the dependent claims.
    Figure 6 depicts one embodiment:




    Each of the four prior-art references relied on by the
Board describes either a container or a sports-themed
object related to containers. Specifically, Nunlist de-
scribes a jacketed pressurized tank capable of holding
liquid chemicals, see J.A. 510 (left-hand figure below), and
Flanigen describes an asbestos-free gas-storage vessel, see
J.A. 502 (right-hand figure below).
4                                              IN RE ONTJES




Tullio describes a beer koozie decorated to resemble a
miniature football helmet, see J.A. 518 (left-hand figure
below), and Kalb describes a tank cover with the orna-
mental design of a football, see J.A. 508 (right-hand figure
below).
IN RE: ONTJES                                             5



                       DISCUSSION
    A claimed invention is unpatentable if, at the time of
invention, it would have been obvious to one of ordinary
skill in the relevant art. 35 U.S.C. § 103. Obviousness
presents a question of law based on underlying findings of
fact about, e.g., the scope and content of the prior art and
the differences between the prior art and the claims at
issue. Graham v. John Deere Co. of Kansas City, 383 U.S.
1, 17 (1966). We review the Board’s legal conclusion of
obviousness de novo and its underlying findings of fact for
substantial evidence. In re Gartside, 203 F.3d 1305, 1316
(Fed. Cir. 2000). Substantial evidence is “such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.” Id. at 1312 (citations and inter-
nal quotation marks omitted).
                             A
     The Board did not err in considering Nunlist, Flanig-
en, Tullio, and Kalb in the obviousness analysis. It is
sufficient for consideration of a reference that it is “rea-
sonably pertinent to the particular problem with which
the inventor is involved.” In re Klein, 647 F.3d 1343, 1348
(Fed. Cir. 2011) (citation and internal quotation marks
omitted). The standard is met if the reference “is one
which, because of the matter with which it deals, logically
would have commended itself to an inventor’s attention in
considering his problem.” Id. (citation and internal quo-
tation marks omitted). We review the Board’s analogous-
art determination for substantial evidence. Id. at 1347
(citation omitted).
    According to Ontjes and Alderson’s patent application,
their invention is meant to solve the problem of “unattrac-
tive and innocuous propane tanks” by “decorat[ing them]
in a manner consistent with a tailgate party scheme, . . .
particularly [by] giv[ing] the appearance or likeness of a
sports-related item.” J.A. 16. Nunlist, Flanigen, Tullio,
and Kalb are all reasonably pertinent to that particular
6                                               IN RE ONTJES




problem—Nunlist and Flanigen because they teach how
to design a vessel for containing fluids such as propane,
Tullio and Kalb because they teach how to make contain-
ers more pleasing to the eye through sports-themed
decoration. The Board could find that those references
would commend themselves to the attention of an inven-
tor set on encasing a propane tank in a structure shaped
like a football helmet.
                             B
    The Board committed no error in reaching its obvi-
ousness conclusion in light of the prior art. As an initial
matter, if one puts aside the purely ornamental features
here, Nunlist alone discloses nearly all of Ontjes and
Alderson’s claimed elements. For example, Ontjes and
Alderson’s propane tank consists of an “upper wall[,] . . . a
valve extending upwardly from the upper wall[, and] . . . a
substantially rigid outer wall.” J.A. 22. The Board could
readily find that Nunlist teaches “a valve extending
upwardly from [an] upper wall” because it discloses a
valve that extends from the top of a steel wall. J.A. 513
(Nunlist, col. 2, lines 44–58); see also Board Decision at
*2. Moreover, as the Board found, Nunlist’s “outer jacket
wall” teaches Ontjes and Alderson’s claimed outer wall.
Board Decision at *2.
     Ontjes and Alderson point out that none of the four
prior-art references relied on by the Board specifically
describe propane tanks. Appellants’ Br. at 17. But “[a]
person of ordinary skill is also a person of ordinary crea-
tivity, not an automaton.” KSR Int’l Co. v. Teleflex Inc.,
550 U.S. 398, 421 (2007). Given the structural similari-
ties between a propane tank and the tanks taught by
Nunlist and Flanigen, designing a propane tank based on
the references at issue here would have been obvious.
    The Board found that certain features of the claimed
invention were “ ‘purely ornamental’ ”—“only providing
ornamentation, and no mechanical function.” Board
IN RE: ONTJES                                             7



Decision at *4. It concluded that those features “cannot
be relied upon for patentability” in a utility patent and
that, even if the features are considered, the claims still
must be invalidated for obviousness. Id. at *4–5. Without
addressing the first conclusion, we affirm because we
agree with the second conclusion.
    Even if purely ornamental features should be given
patentable weight, Tullio and Kalb disclose all the orna-
mental features—“sports-related,” “decorative body,”
“configured to present a three-dimensional likeness of a
sports-related item” (J.A. 448)—that Ontjes and Alderson
claim. Tullio, for example, describes a decorative, three-
dimensional can-holder that looks like a football helmet.
Kalb describes a football-shaped tank cover. Ontjes and
Alderson’s invention is more of the same: a sports-themed
cover added to a propane tank. “Such a combination of
familiar elements according to known methods is likely to
be obvious when it does no more than yield predictable
results.” KSR, 550 U.S. at 401.
                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
    No costs.
                       AFFIRMED